 



EXHIBIT 10.2
MANAGEMENT AGREEMENT
     THIS MANAGEMENT AGREEMENT ( this “Agreement”) is entered into this 16th day
of April, 2007 by and between MEADOWBROOK, INC., a Michigan corporation (the
“Company”), and Evergreen/UNI RW Acquisition Corp., an Ohio corporation the
“Manager”). The Company and the Manager are referred to individually as a
“Party” and collectively as the “Parties.”
     WHEREAS, the Company, Meadowbrook Insurance Group, Inc. (“MIGI” and,
together with the Company, “Meadowbrook”), the Manager and the shareholders of
the Manager entered into a certain Asset Purchase Agreement dated as of
April 16, 2007 (the “Asset Purchase Agreement”) and certain of such parties
entered into other ancillary agreements (including, without limitation, that
certain Noncompetition Agreement dated as of April 16, 2007 (the “Noncompetition
Agreement”) among the Company, MIGI, US Specialty Underwriters, Inc., an Arizona
corporation, the Manager and the shareholders of the Manager).
     WHEREAS, certain capitalized terms and conditions, if not defined in this
Agreement, shall have the same meaning as set forth in the Asset Purchase
Agreement;
     WHEREAS, the Asset Purchase Agreement provides for the sale of
substantially all of the assets used or held for use by Seller in the operation
of its business of providing excess workers compensation coverage for low to
moderate hazard business (the “Acquired Business”) to the Company in exchange
for cash, stock of MIGI, and certain contingent consideration;
     WHEREAS, the execution and delivery of this Agreement by the Parties
(whereby the Manager would, subject to the terms and conditions of the Asset
Purchase Agreement and this Agreement, manage the Acquired Business) is a
condition to the Closing;
     WHEREAS, the Company desires that Manager manage the Acquired Business on
the terms and conditions described herein, and Manager wishes to so manage, with
such management to commence on the Closing Date; and
     NOW, THEREFORE, the Parties do hereby agree as follows:
     1. Appointment. Effective as of the Closing Date, the Company hereby
appoints and designates Manager to manage and operate the Acquired Business
during the Management Term, and Manager hereby accepts such appointment and
designation, subject to the terms and conditions set forth below. Except as set
forth in the next sentence, Manager is not an agent of the Company with respect
to the Acquired Business or otherwise and does not have the authority to and
shall not bind the Company to any agreement or other obligation (including,
without limitation, signing agreements on behalf of the Company). Manager and
Daniel J. Clark (“Clark”) are authorized to enter into contracts on behalf of
the Company in the ordinary course of the Acquired Business which would include,
but not be limited to, agency agreements, appointments of sub-agents, agreements
with policy holders and reinsurance arrangements, in any such case, only in a
manner which relates exclusively to the Acquired Business.

 



--------------------------------------------------------------------------------



 



     2. Duties.
          2.1 Capacities.
               2.1.1 Subject to the terms of this Agreement (including, without
limitation, Section 2.1.6), (i) Manager shall manage and operate the ordinary
course, day-to-day operations of the Acquired Business, and in such capacity,
shall have the attendant rights and responsibilities as set forth in this
Agreement, (ii) Manager’s duties in such capacity shall be to control, direct
and supervise the ordinary course, day-to-day operations of the Acquired
Business, (iii) Manager will have limited decision-making power with respect to
the Acquired Business’s personnel, including appointment of employees of the
Acquired Business (which shall be employees of the Company for payroll, tax,
employee benefit and all other purposes), culture, compensation structure and
arrangements with respect to the Acquired Business (excluding the compensation
of Manager), choice of and dealings with Clients, prospects, suppliers and other
business associates, and products and services sold or rendered by the Acquired
Business and (iv) Manager may control the manner of its performance of its
duties hereunder.
               2.1.2 In performing its duties hereunder, Manager shall, and
shall use reasonable efforts to cause each other representative of the Acquired
Business to, in all material respects (i) abide by and comply with all
applicable laws, statutes, orders, rules, regulations, policies or guidelines
promulgated, or judgments, decisions or orders entered by, any court, arbitral
tribunal, administrative agency, or commission or other governmental or
regulatory body, agency or instrumentality or authority relating to the Acquired
Business’ properties or business, (ii) adopt and adhere to the accounting
policies, financial reporting practices and standards and cash management
systems, policies and practices (as set forth on Exhibit A hereto) and otherwise
as adopted by Meadowbrook from time to time and applicable to its business
generally (the “Meadowbrook Policies”) provided that such Meadowbrook Policies
shall allow for the efficient and effective administration of the Asset Purchase
Agreement including, without limitation, Section 2.14 thereof, (iii) abide by
and adhere to the provisions of the Articles of Incorporation and Bylaws of the
Company, and (iv) conduct itself with respect to the Acquired Business with the
prudence, care, dedication and skill as would be manifested by one in the
operation and management of its own assets and properties. Manager agrees to
manage the Acquired Business in a reasonable and judicious manner, including by
selling the products and services of the kind or nature previously sold by the
Acquired Business. Manager shall not commingle any of its assets with those of
the Company or the Acquired Business.
               2.1.3 Manager shall devote, and shall cause Clark to devote, such
attention and time necessary to fulfill Manager’s duties and responsibilities
under this Agreement. It is expressly understood that Clark (a) will perform
such gainful work, in addition to the performance of Manager’s duties hereunder,
as reasonably determined by Clark (subject to Sections 9 and 10 of this
Agreement), (b) may devote other time to charitable, civic and industry-related
boards or organizations and (c) will manage the Manager’s business, financial
and legal affairs. Manager may set the hours of work for Clark with respect to
the performance of the duties hereunder. The activities of Manager and Clark
which are permitted under this Section 2.1.3 shall not conflict with the terms
and conditions of this Agreement, the Asset Purchase Agreement, the Ancillary
Agreements or the Meadowbrook Policies.
               2.1.4 Any and all agreements or understandings, whether oral or
written, relating to the business, operations, activities, nature or otherwise
within the purview of the Acquired Business, shall only be entered into by and
for the benefit of the Company. Manager shall not enter into, directly or
indirectly, any agreement or understanding, including with any

2



--------------------------------------------------------------------------------



 



employee, affiliate or customer of the Company or any entity that has a business
relationship with the Company, that is in violation of this Agreement.
               2.1.5 All expenses incurred by or on behalf of the Acquired
Business or in connection with the operations or activities of the Acquired
Business shall be expenses of the Company and shall be reflected on the books
and records of the Company.
               2.1.6 Notwithstanding anything to the contrary contained in this
Agreement, the following provisions concerning the Manager and the management of
the Acquired Business shall apply:
                    (i) Manager’s operation of the Acquired Business shall be
subject to the oversight of the President & CEO of the Company or his designee.
Notwithstanding anything to the contrary, management of the Acquired Business
shall be vested in the Board of Directors of the Company as provided by
resolution or applicable law.
                    (ii) Subject to the other provisions of this Agreement,
Manager may enter into affiliation agreements or contracts with any insurance
company, agent organization or producer in connection with selling the products
and services of the kind and nature generally sold by the Acquired Business.
                    (iii) Manager shall report to the President & CEO of the
Company or his designee in fulfilling its responsibilities hereunder and Manager
shall use its reasonable best efforts to comply with such Person’s reasonable
requests and directions.
                    (iv) Without the prior written consent of the President &
CEO of the Company or his designee, Manager shall not, on behalf of the Company,
nor shall it permit any representative of the Acquired Business, on behalf of
the Company, to:
                         (A) enter into any Non-Ordinary Course Transaction (as
defined in Section 28.6 of this Agreement);
                         (B) make any expenditures or enter into any agreements,
contracts or other commitments other than on behalf of the Acquired Business;
                         (C) make any expenditures or enter into any agreements,
contracts or other commitments not contemplated by the Budget;
                         (D) enter into any agreements, contracts or other
commitments that could restrict or result in any restriction on the ability of
the Company to choose where and with whom it does business; and
                         (E) cause the Acquired Business to operate outside the
Ordinary Course of Business.
          2.2 Place of Performance. Manager and Clark shall be based in
northeastern Ohio. However, if and only if Manager determines it necessary or
appropriate to conduct the operations of the Acquired Business elsewhere,
Manager and Clark shall be based at such other place or places as Manager
determines, subject to the advice and written consent of the Company.

3



--------------------------------------------------------------------------------



 



          2.3 Working Capital and Bank Accounts.
               2.3.1 The Company shall provide necessary cash to support
reasonable working capital needs within the Company’s cash management’s policies
and procedures. Manager shall not be in default of its obligations under this
Agreement to the extent it is unable to perform any obligation due to the lack
of available funds for the operation of the Acquired Business due to the
Company’s failure to provide required working capital. In no event shall Manager
be required to advance any of its funds for the operation of the Acquired
Business.
               2.3.2 The cash receipts of the Acquired Business shall be
administered in accordance with the Company’s cash receipts policies and
procedures.
               2.3.3 All funds received in relation to the collection of
premiums on behalf of the related carrier, will be deposited into the
appropriate premium trust account as designated by the Company.
          2.4 Manager Compliance with Company Contracts. Manager’s obligation to
comply with Company contracts related to the conduct of the Acquired Business
that are not otherwise entered into on behalf of the Company at the direction of
the Manager, shall be limited to the extent the Manager’s performance under such
contracts is consistent with its duties under this Agreement and such contracts
do not increase the Manager’s obligations or decrease the Manager’s rights under
this Agreement.
          2.5 Manager Employees. Manager shall be responsible for all payroll
taxes and withholdings associated with the performance of services by Manager
and Clark and Manager’s other employees and representatives under this
Agreement.
          2.6 No Liability of Manager. All debts and liabilities to third
persons incurred by the Acquired Business pursuant to this Agreement shall be
the debts and liabilities of the Company only and Manager shall not be liable
for any such obligations by reason of its management, supervision, direction and
operation of the Acquired Business. Subject to the terms of this Agreement,
Manager may so inform third parties with whom it deals on behalf of the Company
and may take any other reasonable steps to carry out the intent of this
Section 2.6.
     3. Consideration. The Manager’s consideration for the performance of its
duties hereunder shall be the Management Fee payable by the Buyer to the Seller
pursuant to Section 2.14 of the Asset Purchase Agreement.
     4. Management Term.
          4.1 Management Term. The “Management Term” shall commence on the
Closing Date and terminate on the earlier of (i) the Contingent Consideration
Termination Date, or (ii) termination of this Agreement, in accordance with
Section 8 of this Agreement.
          4.2 Effect of Termination of Management Term. Upon termination of the
Management Term, Manager shall not be obligated to provide any management,
consulting or similar services to the Company.

4



--------------------------------------------------------------------------------



 



          4.3 No Effect on Asset Purchase Agreement. Except as otherwise
contemplated by the Asset Purchase Agreement, the termination of the Management
Term shall not in any manner, regardless of whether termination is for Cause,
material breach, nonperformance or any other reason, affect the right of the
Seller to receive the Management Fee pursuant to Section 2.14 of the Asset
Purchase Agreement, until the Contingent Consideration Termination Date shall
have occurred (subject to payment of all Management Fees earned through such
date), upon which occurrence, except as otherwise contemplated by the Asset
Purchase Agreement, the Company is unconditionally and irrevocably required to
pay to Seller, without offset, the Contingent Consideration Termination Payment.
5. Reports and Budget.
          5.1 Monthly Report. The Company shall provide to the Manager monthly
profit and loss statements in accordance with the Company’s monthly financial
close schedule. The Manager shall provide to the Company monthly budget to
actual variance analysis in accordance to the Company’s variance reporting
policy.
          5.2 Annual Report. The Company shall provide to the Manager an annual
profit and loss statement with a calculation of EBITDA and the Management Fee as
set forth in Section 2.14 of the Asset Purchase Agreement on or before the
Management Fee Payment Date. The Manager has the ability at its costs to audit
the calculation as contemplated in Section 2.14 of the Asset Purchase Agreement.
          5.3 Budgets.
               5.3.1 The budget for the Acquired Business for the remainder of
calendar year 2007 is attached hereto as Schedule 5.3. For all other calendar or
fiscal years, Manager shall provide to the Company annual budgets in accordance
with the Company’s budget process guidelines and annual timeline (the
“Budgets”).
               5.3.2 Manager shall provide strategic oversight of the Acquired
Business within the Company’s risk profile and new business development policies
and procedures.
               5.3.3 The Company acknowledges that: (a) the Budgets are
estimates only; (b) the Manager does not give any guarantee, warranty or
representation whatsoever in connection with the Budgets; (c) the Manager does
not guarantee the accuracy of the information contained in the Budgets or the
results predicted therein; (d) the Manager shall not be held responsible for any
divergence between projections contained in the Budgets and the actual results
achieved except to acknowledge that those results will impact the EBITDA
determinations under Section 2.14 of the Asset Purchase Agreement; and
(e) failure of the Acquired Business to achieve the projected results for any
period shall not constitute a default under this Agreement.
          5.4 Manager Reports. Manager shall provide to the Company quarterly
reports presenting an overview of the Acquired Business’ operations for the
quarter including a summary of any material agreements or arrangements entered
into by the Manager or Clark on behalf of the Company during the quarter.

5



--------------------------------------------------------------------------------



 



     6. Insurance. The Acquired Business, and its agents, employees, officers
and directors shall be insured by MIGI under its Errors & Omissions Policy
during the Management Term at the sole cost and expense of the Company, which
shall be included as an expense in the Budgets.
     7. Legal Proceedings.
          7.1 Except as otherwise set forth in this Section 7, Manager shall be
involved in, but not directly control legal proceedings involving or relating to
the Acquired Business or the operation thereof (other than as between Manager
and the Company) at the sole cost and expense of the Company. Manager’s
involvement in legal proceedings shall include providing the Company written
notice of all legal proceedings and furnishing the Company such other
information reasonably requested, and fully cooperating in the defense of such
legal proceedings. The Company shall direct and control all legal proceedings
involving or related to the Acquired Business. Manager shall provide, at the
Company’s expense, all cooperation reasonably requested by the Company in any
legal proceeding involving or related to the Acquired Business (other than as
between Manager and the Company).
          7.2 Manager shall be entitled to participate at its sole cost and
expense (which shall include the cost of separate counsel if the Company’s
counsel reasonably determines that such counsel cannot ethically represent both
the Company and the Manager) in any legal proceeding under the direction and
control of the Company in which Manager is a named defendant or which affects
any property or rights of Manager.
     8. Termination of Agreement.
          8.1 Termination.
               8.1.1 The Company may immediately terminate this Agreement for
Cause by delivering written notice thereof to the Manager.
               8.1.2 The Manager may immediately terminate this Agreement in the
event of a Constructive Termination by delivering written notice thereof to the
Company.
               8.1.3 In the event the Company shall default in the making of any
material payment required to be made pursuant to the Asset Purchase Agreement or
this Agreement and such material default shall continue for a period of 10 days
after written notice thereof is delivered to the Company by the Manager, this
Agreement shall terminate immediately.
               8.1.4 In the event of any material breach by the Manager
(including, without limitation, Clark) of its obligations under this Agreement,
the Asset Purchase Agreement or the Ancillary Agreements and such material
breach shall continue for a period of 30 days after written notice thereof is
delivered to the Manager by the Company, this Agreement shall terminate
immediately.
               8.1.5 In the event the Company delivers the Termination Notice
referred to in Section 2.14(a)(iii) of the Asset Purchase Agreement, this
Agreement shall terminate on the Contingent Consideration Termination Date.

6



--------------------------------------------------------------------------------



 



          8.2 Effect. In the event of a termination of this Agreement pursuant
to Sections 8.1.2 and 8.1.3, the Company shall be deemed to have delivered the
Termination Notice referred to in Section 2.14(a)(iii) of the Asset Purchase
Agreement and the Company shall be obligated to pay the Management Fee and
Contingent Consideration Termination Payment required under Section 2.14 of the
Asset Purchase Agreement. In the event of a termination of this Agreement
pursuant to Sections 8.1.1 and 8.1.4, the Company shall not be deemed to have
delivered the Termination Notice referred to in Section 2.14(a)(iii) of the
Asset Purchase Agreement, but in such a case the Company shall be obligated to
deliver a Termination Notice and pay the Contingent Consideration Payment no
later than eighteen (18) months following such a termination of this Agreement.
          8.3 Replacement of Clark. In the event Clark is (i) is convicted of or
pleads guilty or nolo contendere to, a felony or a misdemeanor fraud,
embezzlement or other crime of dishonesty (including a lesser charge which
results from plea bargaining) and whether related or unrelated to the conduct of
the Acquired Business; (ii) engages in conduct that constitutes fraud in
carrying out its duties with respect to the Acquired Business, including,
without limitation, diverting business opportunities or revenue from the
Acquired Business to itself or other third parties; or (iii) shall no longer be
affiliated with Manager or shall not be principally involved in the conduct of
Manager’s performance under this Agreement for a continuous period of more than
sixty (60) days, then Clark shall immediately cease to be involved in any
manner, directly or indirectly, in the operation and control of Manager or the
performance of Manager’s duties as Manager hereunder. Upon such an occurrence,
Manager shall promptly appoint, subject to the approval of the Company, which
approval shall not be unreasonably withheld, a successor to Clark (the
“Successor”) who is familiar with the affairs and conduct of the Acquired
Business and capable of fulfilling a similar role in the operation of Manager as
was fulfilled by Clark prior to his replacement. The Successor shall stand in
the place of Clark for all purposes of this Agreement and the Company may
require the Successor to enter into a noncompetition agreement on substantially
similar terms as the Noncompetition Agreement.
     9. Noncompetition and Nonsolicitation Covenants. Manager and Manager’s
shareholders, including without limitation Clark, are subject to the
noncompetition and nonsolicitation covenants set forth in the Noncompetition
Agreement and such covenants are incorporated herein and made a part hereof by
this reference.
     10. Disclosure of Confidential Information. Manager and Manager’s
shareholders, including without limitation Clark, are subject to the covenants
regarding the disclosure of confidential information set forth in the
Noncompetition Agreement and such covenants are incorporated herein and made a
part hereof by this reference.
     11. Representations and Warranties of Manager. The Manager represents and
warrants to the Company the following:
          11.1 Authority. The Manager is a corporation validly existing and in
good standing under the laws of the State of Ohio. Manager is duly authorized to
conduct business as a foreign corporation and is in good standing in each
jurisdiction in which the property owned, leased or operated by Manager, or the
nature of the business conducted by Manager makes such qualification necessary
except where the failure to be duly authorized or in good standing would not
have a material adverse effect on the Manager. Manager has all requisite
corporate power and

7



--------------------------------------------------------------------------------



 




authority to own or use the properties and assets that it purports to own or use
and to conduct its business as it is now being conducted. Manager has full power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder. The execution and delivery of this Agreement and the performance of
Manager’s obligations hereunder and thereunder have been duly and validly
authorized by all necessary corporate proceedings on the part of Manager.
          11.2 Capitalization. The authorized, issued and outstanding capital
stock of each of the Manager and USSU is as set forth in Schedule 11.1.2
attached hereto. Other than as set forth in Schedule 11.1.2 attached hereto,
there is no security, option, warrant, right, call, subscription, agreement,
commitment or understanding of any nature whatsoever, express or implied, fixed
or contingent, that directly or indirectly (i) calls for the issuance, sale,
pledge, purchase or other disposition or acquisition of any shares of capital
stock or other securities of the Manager or USSU, (ii) relates to the voting,
ownership, transfer or control of the Manager or USSU or (iii) obligates the
Manager or USSU to grant, offer or enter into any of the foregoing.
          11.3 Directors; Officers. The directors and officers of the Manager
and USSU are set forth in Schedule 11.1.3 attached hereto.
     12. Representations and Warranties of the Company; Authority. The Company
is a corporation validly existing and in good standing under the laws of the
State of Michigan. The Company is duly authorized to conduct business as a
foreign corporation and is in good standing in each jurisdiction in which the
property owned, leased or operated by the Company, or the nature of the business
conducted by the Company makes such qualification necessary except where the
failure to be duly authorized or in good standing would not have a material
adverse effect on the Company. The Company has all requisite corporate power and
authority to own or use the properties and assets that it purports to own or use
and to conduct its business as it is now being conducted. The Company has full
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder. The execution and delivery of this Agreement and the
performance of the Company’s obligations hereunder and thereunder have been duly
and validly authorized by all necessary corporate proceedings on the part of the
Company.
     13. Intellectual Property. The Manager agrees to provide all assistance
reasonably requested by the Company, at the Company’s expense, in the
preservation, establishment and/or enforcement of the Company interests in the
Intellectual Property.
     14. Effect of Agreement, Assignment, Required Assumption.
          14.1 As to Manager. The obligations of Manager hereunder require
performance by Manager and this Agreement shall be binding upon Manager and its
successors and assigns. There shall be no transfer, assignment, pledge or other
encumbrance of any right or obligation of Manager under this Agreement. There
shall be no transfer of any voting or economic interest in the Manager or USSU,
either directly or indirectly (including, without limitation, (i) via purchase,
exchange, merger, consolidation or other business combination and (ii) of any
voting or economic interest in a shareholder of the Manager), other than a
transfer as permitted by this Section 14.1 (a “Permitted Transfer”). A Permitted
Transfer shall mean: (i) a transfer of equity interests in the Manager to family
members of the existing shareholders of Manager or trusts for such family member
for estate planning purposes and (ii) any transfer so

8



--------------------------------------------------------------------------------



 




long as Clark and Joseph E. LoConti continue to control in excess of 50% of the
direct or indirect equity interests in the Manager. Upon written request of the
Company, Manager shall provide a written certification of its Secretary as to
the capitalization, directors and officers of Manager.
          14.2 As to the Company. Except with respect to a successor entity (as
described below), the Company may not assign any rights or obligations hereunder
without the prior written consent of Manager. The Company shall require any
person who is the successor (whether direct or indirect, by purchase, exchange,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company (a “Successor Transaction”) to expressly assume the
obligations of the Company hereunder. The “Company” as used in this Agreement
shall expressly include any such successors in a Successor Transaction.
     15. Independent Contractor. The relationship of Manager and the Company
which is created hereunder is that of an independent contractor. This Agreement
is not intended to be construed as creating the relationship of employee and
employer, affiliate, principal and agent, joint venture, partnership or any
other similar relationship, the existence of which is hereby expressly denied.
     16. Notice. All notices, consents, waivers and other communications
required or permitted under this Agreement shall be sufficiently given for all
purposes hereunder if in writing and (a) hand delivered, (b) sent by certified
or registered mail, return receipt requested and proper postage prepaid,
(c) sent by a nationally recognized overnight courier service, or (d) sent by
facsimile or email, confirmed receipt, in each case to the address, facsimile
number or email address and to the attention of the Person (by name or title)
set forth below (or to such other address and to the attention of such other
Person as a Party may designate by written notice to the other Parties):
If to Manager:
Evergreen/UNI RW Acquisition Corp.
6140 Parkland Boulevard, Suite 300
Mayfield Heights, Ohio 44124
Attn: Dan Clark
Facsimile No.: (440) 995-5101
Email: djclark007@aol.com
with a mandatory copy to:
Baker & Hostetler LLP
3200 National City Center
1900 East Ninth Street
Cleveland, Ohio 44114
Attn: Phillip M. Callesen
Facsimile No.: (216) 696-0740
Email: pcallesen@bakerlaw.com
If to the Company:

9



--------------------------------------------------------------------------------



 



Meadowbrook, Inc.
26255 American Drive
Southfield, Michigan 48034-6112
Attn: Michael G. Costello, Esq.
Facsimile No.: 1-248-358-5792
Email: Mike.Costello@meadowbrook.com
with a mandatory copy to:
Bodman LLP
6th Floor at Ford Field
1901 St. Antoine Street
Attn: Forrest O. Dillon, Esq.
Facsimile No.: (313) 393-7579
Email: fdillon@bodmanllp.com
     The date of giving of any such notice, consent, waiver or other
communication shall be (i) the date of delivery if hand delivered, (ii) the date
of receipt for certified or registered mail, (iii) the day after delivery to the
overnight courier service if sent thereby, (iv) the date of telephone facsimile
transmission on production of a transmission report by the machine from which
the facsimile was sent that indicates that the facsimile was sent in its
entirety to the facsimile number of the recipient, and (v) the date of email
transmission on production of a confirmation of receipt from the recipient.
17. Indemnification.
          17.1 Manager agrees to indemnify and hold harmless the Company, its
subsidiaries, and each of their respective stockholders, directors, officers,
employees (collectively, the “Company Indemnified Persons”), from and against
any and all losses, liabilities, claims, damages, costs and expenses (including
reasonable attorneys’ fees), fines and penalties (“Losses”) filed or claimed
against a Company Indemnified Person, directly or indirectly, arising from or
relating to (a) any material breach by Manager of this Agreement or (b) the
willful misconduct or gross negligence of the Manager in the management and/or
operation of the Acquired Business during the Management Term; provided that
(i) neither Manager shall be required to indemnify any Company Indemnified
Persons from and against any Loss to the extent of any insurance proceeds
received by any Company Indemnified Person with respect to such Loss, excluding
any required deductible that is paid or owed by the Company and (ii) in no
circumstance shall Manager be liable for any failure of the Company to comply
with any federal, state, local and foreign statutes, laws, ordinances,
regulations, rules, permits, judgments, orders and decrees affecting labor union
activities, civil rights or employment in the United States, including, without
limitation, the Civil Rights Act of 1870, 42 U.S.C. § 1981, the Civil Rights Act
of 1871, 42 U.S.C. § 1983, the Fair Labor Standards Act, 29 U.S.C. § 201, et
seq., the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq., the
Rehabilitation Act, 29 U.S.C. § 701, et seq., the Americans with Disabilities
Act of 1990, 29 U.S.C. § 706, 42 U.S.C. § 12101, et seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 301, et seq., the Equal Pay
Act, 29 U.S.C. § 201, et seq., the National Labor Relations Act, 29 U.S.C. §
151, et seq., and any regulations promulgated pursuant to such statutes and any
similar laws or regulations now or hereafter enacted.

10



--------------------------------------------------------------------------------



 



          17.2 Except to the extent such Loss is the result of any breach by
Manager of this Agreement or its willful misconduct or gross negligence in the
management and/or operation of the Acquired Business during the Management Term,
the Company agrees to indemnify and hold harmless Manager, its subsidiaries,
stockholders, directors, officers, and employees (collectively, the “Manager
Indemnified Persons”), from and against any and all Losses suffered by the
Manager Indemnified Person, directly or indirectly, arising from or relating to
(a) the performance by Manager of its obligations under this Agreement or
(b) any act or omission of the Company relating to the Acquired Business arising
after the Closing Date, during the Management Term or after termination of this
Agreement.
          17.3 Any Party obligated to indemnify a Person under this Agreement
(the “Indemnifying Party”) shall have the right, by notice to the other Party,
to assume the defense of any claim with respect to which the applicable Person
is entitled to indemnification hereunder; provided that the Indemnifying Party
expressly acknowledges its obligation to provide indemnity hereunder. If the
Indemnifying Party gives such notice, (i) such defense shall be conducted by
counsel selected by the Indemnifying Party and approved by the other Party, such
approval not to be unreasonably withheld or delayed (provided, however, that the
other Party’s approval shall not be required with respect to counsel designated
by the Indemnifying Party’s insurer); (ii) so long as the Indemnifying Party is
conducting such defense with reasonable diligence, the Indemnifying Party shall
have the right to control said defense and shall not be required to pay the fees
or disbursements of any counsel engaged by the Person seeking indemnification
for services rendered after the Indemnifying Party has given the notice provided
for above to the other Party, except if there is a conflict of interest between
the Indemnifying Party and the Persons seeking indemnification with respect to
such claim or defense; and (iii) the Indemnifying Party shall have the right,
without the consent of the Person seeking indemnification, to settle such claim,
but only provided that such settlement involves only the payment of money, the
Indemnifying Party pays all amounts due in connection with or by reason of such
settlement and, as part thereof, the Person seeking indemnification is
unconditionally released from all liability in respect of such claim. The Person
seeking indemnification shall have the right to participate in the defense of
any claim being defended by the Indemnifying Party at the expense of the Person
seeking indemnification, but the Indemnifying Party shall have the right to
control such defense (other than in the event of a conflict of interest between
the Indemnifying Party and the Person seeking indemnification with respect to
such claim or defense). In no event shall (i) the Person seeking indemnification
settle any claim without the consent of the Indemnifying Party so long as the
Indemnifying Party is conducting the defense thereof in accordance with this
Agreement; or (ii) if a claim is covered by the Indemnifying Party’s liability
insurance, take or omit to take any action which would cause the insurer not to
defend such claim or to disclaim liability in respect thereof.
     18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan without regard to
conflicts-of-law principles that would require the application of any other law.
     19. Resolution of Disputes. Any dispute or controversy between the Parties
relating to or arising out of this Agreement or any amendment or modification
hereof shall be determined by arbitration in Cuyahoga County, Ohio by and
pursuant to the rules then prevailing of the American Arbitration Association,
other than claims for injunctive relief under Sections 9 or 10. The arbitration
award shall be final and binding upon the Parties and judgment may be entered
thereon by any court of competent jurisdiction. The service of any notice,
process, motion or

11



--------------------------------------------------------------------------------



 



other document in connection with any arbitration under this Agreement or the
enforcement of any arbitration award hereunder may be effectuated either by
personal service upon a Party or by certified mail duly addressed to it or to
its executors, administrators, personal representatives, next of kin, successors
or assigns, at the last known address or addresses of such Party or Parties.
     20. Survival. The provisions of Sections 9 through 28 shall survive the
termination of the Management Term and the termination of this Agreement to the
extent applicable.
     21. Amendments; Waivers. This Agreement may be amended or modified only by
an instrument in writing signed by each of the Parties. Neither any failure nor
any delay by any Party in exercising any right, power or privilege under this
Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement can be
discharged by one Party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by each other Party; (b) no waiver that
may be given by a Party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one Party will be deemed to
be a waiver of any obligation of that Party or of the right of the Party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement.
     22. Execution of Agreement/Counterparts. This Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. This Agreement shall become effective
when one or more counterparts have been executed by each of the Parties and
delivered to each other Party. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or email transmission confirmed by the
recipient shall constitute effective execution and delivery of this Agreement as
to the Parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the Parties transmitted by facsimile or by email shall
be deemed to be their original signatures for all purposes.
     23. Entire Agreement. This Agreement and the Asset Purchase Agreement and
the other ancillary agreements contain the entire agreement of the Parties with
respect to the appointment and designation of Manager.
     24. Severability. In the event that a court or arbitral body of competent
jurisdiction holds any provision of this Agreement invalid, illegal or
unenforceable, such decision shall not affect the validity or enforceability of
any of the other provisions of this Agreement, which other provisions shall
remain in full force and effect, and the application of such invalid, illegal or
unenforceable provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable shall be valid and be enforced to
the fullest extent permitted by law. To the extent permitted by applicable law,
each Party waives any provision of law that renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.
     25. Third Parties. Nothing in this Agreement, express or implied, is
intended to or shall be construed to confer upon or give any person other than
the Parties and their respective

12



--------------------------------------------------------------------------------



 



successors and permitted assigns, any legal or equitable right, remedy or claim
under or with respect to this Agreement.
     26. Headings. Captions, titles and headings to articles, sections or
paragraphs of this Agreement are inserted for convenience of reference only and
shall not affect the construction or interpretation of this Agreement.
     27. Cumulative Remedies. The rights and remedies of the Parties under this
Agreement are cumulative and not alternative and are in addition to any other
right or remedy set forth in any other agreement between the Parties, or that
may now or subsequently exist at law or in equity, by statute or otherwise.
     28. Certain Definitions.
          28.1 Capital Expenditure” shall mean any capital expenditure,
including without limitation, any acquisition of capital assets or any purchase
of any business or any ownership interest therein, equal to or in excess of
$10,000.
          28.2 “Cause” shall mean the occurrence of either of the following:
               28.2.1 Manager is convicted of or pleads guilty or nolo contendre
to, a felony or a misdemeanor fraud, embezzlement or other crime of dishonesty
(including a lesser charge which results from plea bargaining) and whether
related or unrelated to the conduct of the Acquired Business;
               28.2.2 Manager engages in conduct that constitutes fraud in
carrying out its duties with respect to the Acquired Business, including,
without limitation, diverting business opportunities or revenue from the
Acquired Business to itself or other third parties.
          28.3 “Client” shall mean any person or entity that is a client of the
Acquired Business prior to or during the Management Term whether known or
unknown to the Manager.
          28.4 “Constructive Termination” shall mean: (a) any material breach by
the Company of its obligations under this Agreement or the Purchase Agreement
that shall remain uncured for thirty (30) days after Manager notifies the
Company of such breach in writing; or (b) any other act or omission by the
Company which prevents Manager from managing and operating the affairs of the
Acquired Business in accordance with legal requirements and past practices and
operations of the Acquired Business and such act or omission shall persist for
thirty (30) days after Manager notifies the Company that such act or omission is
preventing Manager from managing and operating the affairs of the Acquired
Business in accordance with legal requirements and past practices and operations
of the Acquired Business; provided in each such case, that Manager has not been
in material breach of its obligations under this Agreement or the Purchase
Agreement.
          28.5 “Legal Proceeding” shall include any claim or lawsuit alleged or
filed against the Manager, the Company and their employees relating to the
Acquired Business and the operation thereof.

13



--------------------------------------------------------------------------------



 



          28.6 “Non-Ordinary Course Transaction” shall mean, except as otherwise
specified in the Budgets: the incurrence of any indebtedness other than in the
ordinary course of operating the Acquired Business in a manner consistent with
the business of the Acquired Business; the sale or issuance of any debt or
equity securities of or relating to the Acquired Business or any rights,
options, warrants or convertible securities with respect to the consolidation,
exchange, recapitalization or other business combination or restructuring of the
Acquired Business; the entering into of any lease transaction; the acquisition
or disposition of assets in excess of $10,000 or outside the ordinary course of
business; the making of any material change in the manner in which the
operations of the Acquired Business is conducted; the making of any Capital
Expenditure in excess of $10,000; the execution, amendment or modification of
any contract or agreement having a term, actual or expected, of two years or
more, or any other material contract or agreement; the execution, amendment or
modification of any contract or agreement, or the entering into any transaction,
with any affiliate of Manager, family member of an owner of Manager or affiliate
of any such family member; or the entering into any agreement, arrangement or
understanding to do any of the foregoing.
[SIGNATURE PAGE FOLLOWS]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
date first above written.

            MEADOWBROOK, INC.
      By:   /s/ Robert S. Cubbin       Name:  Robert S. Cubbin      Title: 
President & CEO     

            EVERGREEN/UNI RW ACQUISITION CORP.
      By: /s/ Daniel J. Clark       Name:  Daniel J. Clark      Title: 
President     

(Signature page to Management Agreement)

 